Citation Nr: 1009570	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-31 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
subluxation and instability of the left knee, post-operative, 
residuals of injury to the left anterior cruciate ligament.

2.  Entitlement to an evaluation in excess of 10 percent for 
anemia.

3.  Entitlement to a compensable evaluation for nerve damage 
resulting in pain and muscle atrophy in the left quadriceps.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, posttraumatic 
stress disorder (PTSD), and chronic pain syndrome with 
psychological complications.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
August 1992.  Although she served during the Persian Gulf 
War, she did not serve in the Southwest Asia theater of 
operations.  See 38 C.F.R. §§ 3.2(i), 3.317(d).

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from decisions by the RO in St. Petersburg, 
Florida.  After the decisions were entered, the case was 
transferred to the jurisdiction of the RO in New York, New 
York.  

In her substantive appeal, dated in October 2006, the Veteran 
requested a hearing at the RO before a member, or members, of 
the BVA.  She withdrew the request in March 2007.

In May 2009, the RO in New York, New York granted service 
connection for painful and limited motion of the left knee 
and assigned a 10 percent evaluation therefor, effective from 
February 28, 2005.  The record before the Board does not 
reflect that the Veteran has initiated an appeal of that 
decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a).  As a 
result, the Board has no present jurisdiction to consider it.  
The only issue the RO has developed for appeal with respect 
to the left knee is entitlement to an evaluation in excess of 
10 percent for subluxation and instability.

Thus far, the RO's have limited consideration of the 
Veteran's psychiatric claim to the matter of her entitlement 
to service connection for chronic pain syndrome with 
psychological complications.  The evidence shows that she has 
been diagnosed with other psychiatric disorders, however, to 
include PSTD and depression.  Under the circumstances, the 
Board finds that the Veteran's claim should be expanded.  
See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(indicating that a veteran's claim for service connection for 
psychiatric symptoms should not be limited to consideration 
of a specific diagnosis where the pleadings and evidence 
suggest a claim of broader scope).  Accordingly, the issue 
has been recharacterized as set forth above, on the title 
page.

The Board's present decision is limited to an adjudication of 
issues #1 and 2, as enumerated above.  For the reasons set 
forth below, the remaining issues on appeal (#3, 4, and 5) 
are being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is 
manifested by no more than "slight" recurrent subluxation 
and lateral instability.

2.  The Veteran's anemia is not presently manifested by 
hemoglobin 8 grams per deciliter (gm/100ml) or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
subluxation and instability of the left knee, post-operative, 
residuals of injury to the left anterior cruciate ligament, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a rating in excess of 10 percent for 
anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.7, 4.117, Diagnostic Code 7700 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a rating in excess of 10 percent for 
subluxation and instability of the left knee.  She also seeks 
a rating in excess of 10 percent for anemia.  In March 2007, 
she asserted that her hemoglobin was rarely over 7.9 
gm/100ml.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).  Ordinarily, the notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify with respect to the claims that are 
currently being adjudicated.  By way of VCAA notice letters 
sent to the Veteran in April 2005, June 2005, May 2006, and 
August 2008, the AOJ informed the Veteran that, when 
evaluating her claims, it would consider evidence of the 
nature and symptoms of her conditions; the severity and 
duration of her symptoms; and the impact of her condition and 
symptoms on employment.  She was notified of the general 
manner in which disability ratings are assigned, and examples 
of the types of evidence she could submit, or ask VA to 
obtain, were also provided.  Although the totality of the 
required notice was not provided until after the Veteran's 
claims were initially adjudicated, the claims were 
subsequently re-adjudicated in a May 2009 supplemental 
statement of the case (SSOC), thereby correcting any defect 
in the timing of the notice.  See, e.g., Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims that are 
currently being adjudicated.  The Social Security 
Administration has indicated that it has no pertinent records 
in its possession.  The Veteran's service treatment records 
have been obtained, as have records of relevant post-service 
private and VA medical treatment.  She has also been 
examined.  The reports of those examinations, taken together 
with other evidence of record, contain descriptions of 
impairment sufficient for the proper evaluation of her 
disabilities.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Knee disabilities manifested by subluxation or instability 
are evaluated in accordance with the criteria set forth at 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).  Ratings of 
10, 20, and 30 percent, respectively, are warranted for 
slight, moderate, and severe recurrent subluxation or lateral 
instability.  Id.

Anemia is evaluated in accordance with the criteria set forth 
at 38 C.F.R. § 4.117, Diagnostic Code 7700 (2009).  A 10 
percent rating is warranted if the condition is manifested by 
hemoglobin 10gm/1000ml or less with findings such as 
weakness, easy fatigability, or headaches.  A higher rating 
can be assigned only if, among other things, the condition is 
manifested by hemoglobin 8gm/1000ml or less.  Id.

Following review of the evidence in this case, and the 
applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the assignment a 
schedular evaluation in excess of 10 percent for subluxation 
and instability of the left knee.  The Veteran complains of 
subluxation and instability, or "giving way," subjectively.  
However, the evidence fails to establish the presence of any 
current, objective, underlying pathology to support her 
complaints.  On VA examination in June 2004, for example, it 
was specifically noted that her collateral and cruciate 
ligaments were objectively intact.  Similarly, on VA clinical 
evaluation in May 2005, it was noted that the ligaments in 
her left knee were "OK."  Magnetic resonance imaging (MRI) 
in July 2005 confirmed that her anterior cruciate, posterior 
cruciate, medial, and collateral ligaments were all intact, 
and there was no clinical evidence of instability or abnormal 
movement on subsequent VA examination in August 2005.  Under 
the circumstances, given the absence of objective findings 
supportive of the Veteran's complaints, it is the Board's 
conclusion that the greater weight of the evidence is against 
a finding that her disability is manifested by anything more 
than "slight" recurrent subluxation and lateral 
instability.  A schedular rating in excess of 10 percent is 
not warranted.

The Board also finds that the preponderance of the evidence 
is against the assignment of a schedular evaluation in excess 
of 10 percent for anemia.  The Board recognizes that the 
Veteran's hemoglobin has been below 8gm/1000ml on several 
occasions historically, including in April 2000 (7.6 
gm/1000ml), May 2000 (6.9gm/1000ml), June 2000 
(7.5gm/1000ml), and April 2003 (5.9 and 6.1gm/1000ml).  
During the time frame relevant to the current claim, however, 
her hemoglobin has never been 8gm/1000ml or less:  Records 
show that it was 11.3gm/1000ml in June 2004; 10.8gm/1000ml in 
September 2004; 10.4gm/1000ml in April 2005; 12.1gm/1000ml in 
December 2005; 10.9gm/1000ml in August 2006; 9.2gm/1000ml in 
January 2007; 12.4gm/1000ml in November 2007; 15.8 gm/1000ml 
in May 2008; and 13.7gm/1000ml in January 2009.  Because a 
higher schedular rating requires, at a minimum, that anemia 
be productive of hemoglobin readings at or below 8gm/1000ml, 
her claim must be denied.

In arriving at these conclusions, the Board has specifically 
considered whether the Veteran is entitled to a "staged 
rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is 
the Board's conclusion, however, that neither the Veteran's 
anemia nor the instability and subluxation of her left knee 
has ever been more than 10 percent disabling since the time 
that the underlying claims were filed.  A "staged rating" 
is not warranted.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2009).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the Veteran's claims should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The Veteran's complaints of instability, 
subluxation, and constitutional symptoms of anemia are fully 
contemplated by the relevant diagnostic criteria, and there 
is nothing in the record to suggest that her disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  See, 
e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

An evaluation in excess of 10 percent for subluxation and 
instability of the left knee, post-operative, residuals of 
injury to the left anterior cruciate ligament, is denied.

An evaluation in excess of 10 percent for anemia is denied.




REMAND

The Veteran has not been provided fully compliant VCAA notice 
with respect to the matter of her entitlement to service 
connection for psychiatric disorders other than chronic pain 
syndrome with psychological complications.  This needs to be 
accomplished.

It appears from the available evidence that the Veteran is 
alleging that she has PTSD attributable, at least in part, to 
in-service personal assault.  Under the law, if a claim for 
service connection for PTSD is based on personal assault in 
service, VA is required to advise the claimant that evidence 
from sources other than her service records, or evidence of 
behavior changes, may constitute "credible supporting 
evidence" of the claimed stressor.  38 C.F.R. § 3.304(f)(3) 
(2009).  Here, that has not been done.  This also needs to be 
accomplished.

The evidence of record suggests that the Veteran has received 
post-service psychiatric care (to include for "chronic pain 
syndrome") from Drs. Gary Starkey, Stewart Wasser, Joseph 
Virzi, and J. Woeste; at the Naval Air Station in 
Jacksonville, Florida; at Halifax Hospital; at South Nassau 
Community Hospital; and at the VA Medical Center (VAMC) in 
Brooklyn, New York.  Presently, the record on appeal does not 
contain any records from any of these providers, other than 
Dr. Virzi, and does not contain any clinical records from Dr. 
Virzi dated subsequent to April 2004 (the Veteran reported 
more recent treatment in June 2005).  Because those records 
could be relevant to the claims remaining on appeal, efforts 
should be made to procure them.  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).  
The Board also finds that the Veteran's service personnel 
records should be obtained, in light of her allegations of 
in-service personal assault, and that she should be examined 
for purposes of determining whether she has a current, 
acquired psychiatric disorder that can be attributed to her 
period of active duty.  See, e.g., McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The evidence of record indicates that the service-connected 
impairment of the Veteran's left quadriceps is attributable 
to nerve damage.  None of the evidence currently of record 
identifies with specificity which nerve(s) and muscle 
group(s) are affected.  That information needs to be 
developed.

The record on appeal contains medical opinion evidence to the 
effect that the Veteran is unemployable, to include August 
2004 and July 2005 statements from Dr. Virzi, a VA clinical 
record dated in October 2007, and the report of a VA 
examination conducted in March 2009.  The October 2007 
clinical record contains little in the way of a rationale for 
that conclusion, however, and the opinions from Dr. Virzi and 
the March 2009 VA examiner both appear to take account the 
effects of disabilities which are not currently service 
connected.  On remand, the Veteran should be examined for 
purposes of obtaining an opinion with respect to whether her 
service-connected disabilities, considered alone, and without 
regard to any non-service-connected conditions, render her 
incapable of obtaining or retaining gainful employment.  
38 C.F.R. §§ 4.16, 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a VCAA notice letter to the Veteran 
and her representative relative to the issue 
of her entitlement to service connection for 
psychiatric disorders other than chronic 
pain syndrome with psychological 
complications, to include depression and 
PTSD.  Among other things, the letter should 
advise the Veteran that evidence from 
sources other than her service records, or 
evidence of behavior changes, may constitute 
"credible supporting evidence" of in-
service personal assault.  She and her 
representative should be given a reasonable 
opportunity to respond to the notice, and 
any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

2.  Ask the Veteran to provide releases for 
relevant records of treatment from Drs. Gary 
Starkey, Stewart Wasser, Joseph Virzi, and 
J. Woeste, Halifax Hospital, and South 
Nassau Community Hospital, and to identify, 
and provide appropriate releases for, any 
other care providers who may possess new or 
additional evidence pertinent to the issues 
remaining on appeal.  If she provides the 
necessary release, assist her in obtaining 
the records identified, following the 
procedures set forth in 38 C.F.R. § 3.159.  
Any new or additional (i.e., non-
duplicative) evidence received should be 
associated with the claims file.

3.  Ask the service department to provide a 
complete copy of the Veteran's service 
personnel record.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

4.  Make efforts to obtain complete copies 
of all relevant records of the Veteran's 
treatment at the Naval Air Station in 
Jacksonville, Florida and the VAMC in 
Brooklyn, New York.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

5.  Obtain copies of any records pertaining 
to relevant VA treatment the Veteran may 
have received since February 17, 2009, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented, and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if 
any, should be associated with the claims 
file.

6.  After all of the foregoing development 
has been completed, arrange for 
psychological testing, with appropriate 
subscales, to aid in determining the 
Veteran's proper psychiatric diagnosis.  
Then arrange to have the Veteran scheduled 
for an examination by an appropriate 
examiner.  The examiner should review the 
claims file, including the results of 
psychological testing, examine the Veteran, 
and provide an opinion as to whether it is 
at least as likely as not (i.e., whether it 
is 50 percent or more probable) that the 
Veteran has a current, acquired psychiatric 
disorder that can be attributed to service 
or an already service-connected disability.  
The examiner should specifically comment on 
whether the Veteran meets the diagnostic 
criteria for a somatoform disorder under 
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  If PTSD 
is diagnosed, the examiner should be asked 
to provide an opinion as to whether evidence 
in the claims file, including any evidence 
of changes in the Veteran's behavior, is 
indicative-in a clinical sense-of an in-
service personal assault, and whether it is 
at least as likely as not that PTSD is 
attributable to such assault.  A complete 
rationale for all opinions must be provided.

7.  Also arrange to have the Veteran for an 
examination of her left thigh.  After 
examining the Veteran, reviewing the claims 
file, and conducting any testing deemed 
necessary, the examiner should fully 
describe any and all functional deficits 
associated with the service-connected 
disability of the left thigh.  The examiner 
should indicate whether the Veteran has 
sustained injury or damage to any of the 
muscles of the left thigh, separate and 
apart from neurological impairment, and, if 
so, should identify the specific muscle 
group(s) involved.  The examiner should also 
identify the specific nerves(s) that are 
impaired.  For each affected nerve, the 
examiner should describe the functional 
impairment caused.  A complete rationale for 
all opinions must be provided.

8.  Arrange, further, to have the Veteran 
scheduled for a general medical examination.  
After examining the Veteran, reviewing the 
claims file, and conducting any testing 
deemed necessary, the examiner should 
describe the employment impairment due to 
the service connected disorders, to include 
whether there is impairment of the ability 
to obtain or maintain substantially gainful 
impairment, without consideration of non-
service connected disorders.  A complete 
rationale for all opinions must be provided.

9.  Thereafter, take adjudicatory action on 
the claims remaining on appeal.  In so 
doing, consider, among other things, whether 
the Veteran is entitled to a higher rating 
for the disability of her left thigh on the 
basis of neurological impairment.  If any 
benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and her representative.  Any 
legal criteria considered that has not been 
provided should be provided as part of the 
readjudication.

After the Veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


